Petition for Rehearing.
(171 Pac. 583.)
On petition for rehearing and motion for modification. Former opinion modified as to description only.
Mr. A. C. Shaw, for the petition and motion.
Mr. George M. Brown, Attorney General, and Mr. John 0. Bailey, Assistant Attorney General, contra.
In Banc.
MoCAMANT, J.
Counsel have pointed out a number of errors in the former opinion for which the *72writer is responsible. The suit involved the title to section 16, township 1 south, range -10 east. Applications to purchase this section were made by Harry Davis and Willie Welch. The evidence shows that they were dummy applicants, receiving a dollar apiece for signing such papers as were presented to them by Hyde’s agent. They had no thought of purchasing on their own behalf. The evidence fails to show that this land has ever been used as a base for the selection of other property on the public domain. Plaintiff is entitled to have this property restored to it.
In correction of this and other errors, the decree should provide for the dismissal of this suit without prejudice as to the southeast quarter of section 36, township 1 south, range 8 east, and the dismissal with prejudice as to the east half of section 36, township 2 south, range 10 east. The state deeds should be canceled and plaintiff adjudged to be the owner of the north half of section 36, township 1 south, range 10 east; section 16, township 1 south, range 10 east; the west half of section 36, township 2 south, range 10 east, and the southwest quarter, the northwest quarter of the southeast quarter and the south half of the southeast quarter of section 36, township 1 south, range 10 east.
The former opinion, when modified as above, is adhered to. ' Modified and Beheading Denied.